     Case 1:19-cv-00617-DAD-EPG Document 32 Filed 09/15/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                      EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 9

10
     ASHLEE VARELA, an individual,                       Case No. 1:19-CV-00617-DAD-EPG
11
                    Plaintiff,                           FURTHER STIPULATION AND ORDER
12                                                       REGARDING DISCOVERY CUT-OFFS
            v.
13                                                       (ECF No. 31)
   STATE FARM GENERAL INSURANCE
14 COMPANY, an Illinois Corporation, and
   DOES 1 through 10,
15
                Defendant.
16

17

18
            Plaintiff Ashlee Varela and Defendant State Farm General Insurance Company, by and
19
     through their attorneys of record, hereby agree and stipulate as follows:
20
                                                 RECITALS
21
            The initial scheduling order in this case was entered on September 26, 2019. On June 2,
22
     2020, the Court entered its Order Granting Stipulation for Extension of Non-Expert and Expert
23
     Discovery Deadlines. The June 2nd order extended the deadlines for Non-Expert Discovery
24
     (extended to October 13, 2020) and Expert Discovery (extended to November 13, 2020). All other
25
     dates established by the original order remain unchanged, including the deadlines for expert
26
     disclosures and rebuttal expert disclosures, the dispositive motion deadline, the pre-trial conference
27
     date and the trial date. On July 21, 2020, the Court entered its Order Granting Stipulation to address
28
     Case 1:19-cv-00617-DAD-EPG Document 32 Filed 09/15/20 Page 2 of 4


 1 the parties’ request that the deadline for expert disclosures follow the new discovery deadlines that

 2 were the subject of the June extension. Accordingly, the deadline for initial exchange of expert

 3 disclosures was extended to October 16, 2020. The deadline for rebuttal expert disclosures was

 4 extended to October 30, 2020.

 5                                             STIPULATION

 6            Since the July 21, 2020 Order, the parties have engaged in additional discovery in an attempt

 7 to comply with the current deadline, including enlisting the assistance of the Court by way of

 8 informal discovery conference. However, despite the diligence of the parties, certain discovery may

 9 not be completed by the current deadline. For example, the parties are attempting to schedule four

10 key witness depositions the weeks of October 5th and 16th. Several attempts were made to clear

11 dates for witnesses on both sides, but we unable to be accommodated prior to this time.

12            In an effort to allow for scheduling of this ongoing discovery, the Parties, through their

13 attorneys of record, stipulate and agree that all discovery-related deadlines be extended by 90 days.

14 The parties are not requesting to continue the pre-trial conference or trial date at this time.

15                     Event/Deadline                                          Date
16    Non-Expert Discovery Cut-Off                       January 13, 2021
17    Expert Disclosure                                  January 18, 2021
18    Rebuttal Expert Disclosure                         February 1, 2021
19    Expert Discovery Cut-off                           February 15, 2021
20    Dispositive Motion Cut-off                         February 19, 2021
21    Pre-trial Conference                               March 29, 2021 (unchanged)
22    Trial                                              June 8, 2021 (unchanged)
23

24

25

26
27

28

                                                        2
     Case 1:19-cv-00617-DAD-EPG Document 32 Filed 09/15/20 Page 3 of 4


 1 Dated: September 11, 2020                         KERLEY SCHAFFER LLP

 2

 3
                                          By:          /s/ Christopher Carling
 4                                                         J. Edward Kerley
                                                           Dylan L. Schafer
 5                                                       Christopher Carling
                                                     Attorneys for Ashlee Varela
 6

 7

 8

 9
     Dated: September 11, 2020                McCORMICK, BARSTOW, SHEPPARD,
10                                                WAYTE & CARRUTH LLP

11

12                                        By:              /s/Dana B. Denno
                                                            Dana B. Denno
13
                                              Attorneys for State Farm General Insurance
14                                                             Company

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          3
     Case 1:19-cv-00617-DAD-EPG Document 32 Filed 09/15/20 Page 4 of 4


 1                                                ORDER

 2           On September 11, 2020, the parties filed a stipulation and proposed order for extension of

 3 discovery cutoffs. (ECF No. 31). The motion also requested a new date for a dispositive motion

 4 cutoff. As such, the Court will grant the parties’ motion to the extent it seeks new dates. However,

 5 the Court will also continue the pretrial conference and trial to accommodate the newly requested

 6 dispositive motion filing date.

 7           Accordingly, finding good cause, the scheduling order in this case is HEREBY

 8 MODIFIED as follows:

 9                    Event/Deadline                                         Date
10   Non-Expert Discovery Cut-Off                       January 13, 2021
11   Expert Disclosure                                  January 18, 2021
12   Rebuttal Expert Disclosure                         February 1, 2021
13   Expert Discovery Cut-off                           February 15, 2021
14   Dispositive Motion Cut-off                         February 19, 2021
15   Pre-trial Conference                               July 26, 2021 at 1:30 p.m.
16   Trial                                              September 28, 2021 at 8:30 a.m.
17

18 IT IS SO ORDERED.

19
        Dated:     September 14, 2020                         /s/
20
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                       4
